FILED
                               NOT FOR PUBLICATION                           OCT 2 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


XIAODAN ZHANG,                                     No. 13-70593

                Petitioner,                        Agency No. A088-276-542

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

          Xiaodan Zhang, a native and citizen China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her applications for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We grant the petition for review, and we

remand.

      In upholding the IJ’s denial of relief, the BIA faulted Zhang for failing to

corroborate her claim related to her cesarean section. Because the IJ did not have

the benefit of our intervening decision in Ren v. Holder, 648 F.3d 1079 (9th Cir.

2011), and the BIA did not apply the framework articulated in Ren, 648 F.3d at

1090-93, we grant the petition for review. We remand Zhang’s asylum and

withholding of removal claims to the BIA for further proceedings consistent with

this disposition, including, if appropriate, remand to the IJ. See INS v. Ventura,

537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-70593